    Case 4:18-cv-00714-ALM-KPJ Document 39 Filed 09/11/20 Page 1 of 1 PageID #: 285




                               United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

       ROOR INTERNATIONAL BV and SREAM,
                                                             §
       INC.,                                                 §
                                                             §
               Plaintiffs,                                   §
                                                             § Civil No.: 4:18-cv-00714-ALM-KPJ
       v.                                                    §
                                                             §
       TEXAS TOBACCO 3 and JOHN DOE,                         §
                                                             §
               Defendants.                                   §
                                                             §

                      MEMORANDUM ADOPTING REPORT AND
               RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

            Came on for consideration the report of the United States Magistrate Judge in this action,

     this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

     On August 20, 2020, the Magistrate Judge entered proposed findings of fact and recommendations

     (Dkt. #34) that Plaintiffs’ Motion for Default Judgment (the “Motion”) (Dkt. #22) be denied.

            Having received the Report of the United States Magistrate Judge, and no timely objections

.    being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

     are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

            Accordingly, Plaintiffs’ Motion for Default Judgment (Dkt. #22) is hereby DENIED.

            IT IS SO ORDERED.
            SIGNED this 11th day of September, 2020.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
